PER CURIAM:
Defendant was charged by county attorney’s information with the crime of presenting obscene, indecent and immoral shows in violation of § 725.3, The Code, 1971. The jury returned a verdict of guilty and defendant’s subsequent motion for new trial was overruled. This appeal ensued. We reverse.
The judgment entered on the jury verdict was prior to our opinion in State v. Wedelstedt, which was filed December 19, 1973, and now appears at 213 N.W.2d 652. In Wedelstedt, we held § 725.3, The Code, did not pass constitutional muster for that it failed to follow the general guidelines enunciated in Miller v. California, 413 U.S. 15, 93 S.Ct. 2607, 37 L.Ed.2d 419, and the companion cases cited in Wedelstedt at page 654 of 213 N.W.2d. See also State of Iowa v. Kueny, 215 N.W.2d 215 (Iowa, filed February 20, 1974).
*255We are not disposed to depart from the position taken by this court in State v. Wedelstedt, supra.
The case is therefore reversed but not remanded.
Reversed.